Citation Nr: 1110430	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of trauma to the left eye.

4.  Entitlement to an acquired psychiatric condition, to include as secondary to residuals of trauma to the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and two friends


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1966 to December 1966, and has additional unverified active duty for training dates, including inactive duty for training (INACDUTRA) in September 1967.  The appellant did not serve on any periods of active duty.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In the January 2008 rating decision the RO denied service connection for a left eye disorder.  In the April 2009 rating decision, the RO denied service connection for tinnitus, hearing loss, and an adjustment disorder.

The appellant, his spouse, and two friends appeared and testified at a videoconference hearing in December 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The weight of the competent and probative evidence of record establishes that the appellant's tinnitus was not incurred during, or as a result of acoustic trauma during, a period of ACDUTRA or a period of INACDUTRA.

2.  The weight of the competent and probative evidence of record establishes that the appellant's hearing loss was not incurred during, or as a result of acoustic trauma during, a period of ACDUTRA.  Also, as hearing loss is not an injury, it cannot be service connected due to an incident during a period of INACDUTRA.

3.  The weight of the competent and probative evidence of record establishes that the appellant did not injure his left eye during a period of INACDUTRA.  Contemporaneous statements and medical evidence is found to be more probative than later medical opinions based upon statements that have been determined to not be credible.

4.  There is no evidence that the appellant suffered from a psychiatric disorder due to or during a period of ACDUTRA.  Psychiatric disorders cannot be service connected due to a period of INACDUTRA.  As the appellant is not service connected for residuals of an injury to the left eye, secondary service connection for a psychiatric disorder is not possible.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in a period of ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§  3.6, 3.102, 3.303, 3.304 (2010).

2.  A hearing loss was not incurred in a period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2010).

3.  Residuals of an injury to the left eye was not incurred in a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2010).

4.  An acquired psychiatric disorder was not incurred in a period of ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the appellant filed his service connection claims in January 2007 and November 2008.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in April 2007, December 2008, and March 2009.  The letters notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing his claim, identified the appellant's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in September 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in an October 2008 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  Secondary service connection notice was provided in the March 2009 letter.

The appellant has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The appellant's service treatment records and VA treatment records were obtained and associated with his claims file.  

VA need not conduct an examination with respect to the claims for service connection on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the appellant's left eye disability is due to the slight burns he sustained to his face in service.  The competency of medical evidence in the file that does relate his detached retina to being shot in the face is addressed in the analysis further into this decision.  Additionally, the appellant's injury occurred during a period of INACDUTRA, and therefore, diseases such as sensorineural hearing loss cannot be service connected by law (and there is no indication of injury to his ears during ACDUTRA or INACDUTRA).  Psychiatric disorders also cannot be service connected due to INACDUTRA service.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

    (22) The term ``active duty for training'' means--
        (A) full-time duty in the Armed Forces performed by Reserves for 
    training purposes;
        (B) full-time duty for training purposes performed as a 
    commissioned officer of the Reserve Corps of the Public Health 
    Service (i) on or after July 29, 1945, or (ii) before that date 
    under circumstances affording entitlement to ``full military 
    benefits'', or (iii) at any time, for the purposes of chapter 13 of 
    this title;
        (C) in the case of members of the Army National Guard or Air 
    National Guard of any State, full-time duty under section 316, 502, 
    503, 504, or 505 of title 32, or the prior corresponding provisions 
    of law;
        (D) duty performed by a member of a Senior Reserve Officers' 
    Training Corps program when ordered to such duty for the purpose of 
    training or a practice cruise under chapter 103 of title 10 for a 
    period of not less than four weeks and which must be completed by 
    the member before the member is commissioned; and
        (E) authorized travel to or from such duty.

The term does not include duty performed as a temporary member of the 
Coast Guard Reserve.

    (23) The term ``inactive duty training'' means--
        (A) duty (other than full-time duty) prescribed for Reserves 
    (including commissioned officers of the Reserve Corps of the Public 
    Health Service) by the Secretary concerned under section 206 of 
    title 37 or any other provision of law;
        (B) special additional duties authorized for Reserves (including 
    commissioned officers of the Reserve Corps of the Public Health 
    Service) by an authority designated by the Secretary concerned and 
    performed by them on a voluntary basis in connection with the 
    prescribed training or maintenance activities of the units to which 
    they are assigned; and
        (C) training (other than active duty for training) by a member 
    of, or applicant for membership (as defined in section 8140(g) of 
    title 5) in, the Senior Reserve Officers' Training Corps prescribed 
    under chapter 103 of title 10.

In the case of a member of the Army National Guard or Air National Guard 
of any State, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law. Such term does not include (i) work or 
study performed in connection with correspondence courses, (ii) 
attendance at an educational institution in an inactive status, or (iii) 
duty performed as a temporary member of the Coast Guard Reserve
38 U.S.C.A. § 101 (22)(23) 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992)

VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the appellant shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The appellant contends that his left eye trauma residuals (including a detached left retina), hearing loss and tinnitus should be service connected because they are likely related to his years working with ammunition and/or are due to being shot in the face with blank ammunition from a short distance away.  He further contends that he should be service connected for a psychiatric disorder he developed as a result of his residuals of a left eye trauma.

Associated with the claims folder is a DA Form 285 (Accident Report).  The record reflects that the appellant suffered powder burns to the left side of his face on Saturday, September 23, 1967 due to the firing of blank ammunition from a M1 rifle while taking part in Riot Control Training (INACDUTRA).  According to the record, he received first aid.  In a narrative of the event, provided on page 2 of that document, it was stated that the appellant and two other reservists were present at the time of the incident, and that examination of the three weapons revealed that only the appellant's weapon was fired, and either a ricochet of the blank ammo from the back of the truck, or a blow back from the weapon caused the injury.  

A DD Form 689 (Individual Sick Slip) also dated September 23, 1967 indicated that the Veteran was given a tetanus shot and two aspirins, and returned to duty.  This sick slip was signed by Dr. JEC.  The "disposition of patient" was noted to be "duty."

In a DA Form 19-24 (Statement) dated September 23, 1967, HFR, a reservist who was also participating in the drill, stated "I was on riot training when we spotted a sniper and as we approached the truck he was hiding in, I heard a shot and then I climbed into the truck because he said he was hit." No further details were provided.  In a second DA Form 19-24 (Statement) dated September 23, 1967, CRH, a reservist who was also participating in the drill essentially corroborated the statement of HRF, but also added the he "looked in and then jumped back before he [the appellant] fired.  When he fired, it hit a metal object and bounced back and [hit] him in the face."  In a third DA Form 19-24 (Statement) dated September 23, 1967, the appellant stated, "While using blank ammunition during a riot control training of a practice sniper attack, I was in the back of a five ton truck and seeing a fellow soldier approaching, I turned and fired and the flash of the rifle bounced back off the truck and struck me in the face."

A DA Form 261 (Report Investigation Line of duty and Misconduct Status) dated September 23, 1967, and prepared by KAS, the Army Major who investigated the incident, confirmed eye witness reports as described above, noting that the blank cartridge " charge struck the inside tailgate of the truck and a portion of the powder and paper came back into his left side of the face.  No damage to the eye resulted as checked by the medical physician.  He was returned to duty the same day."

There is no reason to doubt these official reports prepared on the day of the injury.

The appellant had ACDUTRA from August 1966 to December 1966.  His November 1966 service examination noted he had normal eyes and ears.  His hearing was tested and within normal limits, his vision was 20/20 in both eyes.

Treatment records from Nashua Eye Associates included that in August 2003 the appellant was diagnosed with Bell 's palsy, involving the 7th cranial nerve.  It was also noted that he had age-related macular degeneration (ARMD).  By April 2004, the Veteran complained of floaters in his vision.  He had a history of Lyme's disease, Bell 's palsy, and ARMD.  In June 2004, he was noted to have a retinal detachment, and he underwent surgery to repair it.

In a February 2007 statement, J.I.L., M.D., a private ophthalmologist reported treating the appellant for a retinal detachment of the left eye in June 2004, when the appellant presented with a detached retina with multiple retinal breaks.  Five operative procedures were required to reattach the retina.  The physician noted that the appellant provided a history that when he was in the military, he was accidentally shot around the left eye with a blank from an M-1 rifle at a range of about 6-inches.  The area was showered with pellets, his head was thrown back from the blast of the rifle, and there were multiple pellets around his eye and in the eyelid.  Dr. L. opined, "It is clear from his description that he suffered a significant force to the left eye.  It is well established that such an injury may lead to vitreous degeneration and many years later to retinal tears and detachment.  It is my opinion that it is probable that the injury that [the appellant] suffered was the cause of his retinal detachment and ultimate reduction in vision."

In a December 2007 statement, CRH stated that during a training exercise in 1969, blanks for rifles were issued.  While looking for snipers, he spotted the appellant, and when he came around the corner of the truck, it discharged and hit him in the face.  He recalled the appellant having red spots all over his face. 

In March 2008, the appellant testified at a formal RO hearing.  He testified he was on ACDUTRA, and CR shot him in the face with blank ammunition.  He reported he was taken to the emergency room at Memorial Hospital in Nashua and was seen by Dr. J.C., who gave him a tetanus shot.  He further reported that while at the hospital the doctor took pieces of black dots from the blank from his face with tweezers.  He further testified he did not remember signing an incident report from the day of the injury, and he reported that CR said he did not remember signing any incident report on that day either.  The appellant stated that he felt that the official documents were falsified and that there was a big cover-up so that no one would get in trouble for the fact that he got shot in the face with a blank.  He additionally stated that Dr. J.C. took several fragments out of his eye that day.  He did not specify when he was sent home, stating only that "it was close to the end of the day."  He did not report getting civilian treatment after he went home.

In an April 2008 statement, the Veteran corrected some spelling in the hearing transcript and stated that the doctor that treated him at Memorial Hospital was Dr. J.C. from the DD Form 689 (Individual Sick Slip).

Southern New Hampshire Medical Center did not have any records that went back to the 1960s.

In October 2008, the appellant submitted a statement regarding his claims; and again describing being shot in the face with a M-1 blank cartridge.  He stated that the blanks were capable of killing someone from close range.  He also noted that when fired there was a "red flash" that would extend a foot and a half out of the muzzle.  He noted that the people in charge at the armory should have sent him to a military doctor and an eye doctor.

The appellant also submitted information on blank ammunition-entitled Cadet Training Safety Precautions (dated 1994) and "USMC Range Safety Pocket Guide."  It noted that blank ammunition should not be fired closer than 50 meters away from a target.  The Range Safety Guide noted that a five meter distance could injure the unprotected eye, and that from .9 meters a fatal injury could occur.  The Guide also noted that firing blanks could be a hearing hazard.

Treatment records from Dr. J.L. note that the Veteran has a history of trauma to the left eye with retinal detachment, and a history of being shot in the face.

In November 2008, the Veteran's wife submitted a statement that during a monthly maneuver with the Army National Guard, the appellant called her from the emergency room at "Roland" due to injuries he suffered in a "riot control" drill.  She noted she could see the gun powder lodged in his face, forehead, and eye on his left side.  She noted that "for many years after that he would pick them out as they surfaced."  She also noted he began wearing glasses within a year of the injury.  An additional statement from (presumably) the appellant's daughter, noted that he first sought treatment for retinal detachment in 2004.

In December 2008, a private audiologist provided a letter stating that the Veteran had reported injuries to his left eye and face in 1967 after being shot with a blank, and that he had current complaints of tinnitus and hearing loss.  She noted that he had slight asymmetry to his hearing loss, with his left ear hearing being more impaired.  She did not provide a statement regarding etiology of his hearing loss.

In February 2009, Dr. S.L. provided a nexus statement regarding the appellant's adjustment disorder with mixed emotional features and his "medical condition," which she described as his difficulties with his vision including his multiple surgeries for retinal detachment.

The Veteran underwent a VA audiological consultation in February 2009.  During the examination he reported that he was shot in the left eye with a blank and "had some pain" at that time in 1967.  It is unclear from this statement if the Veteran was referring to pain in his eye or pain in his ear(s).  He stated he was in the military for six years, serving with the artillery.  He denied recreational noise, and worked as a glassblower (artist) after service.

In April 2009, the appellant submitted an additional statement.  He noted he was shot in the face at very close range with an M-1 rifle blank, and that the blow from the rifle knocked him to the floor of the truck with damage to the left side of his face.  He states he was rushed to the emergency room at Memorial Hospital in Nashua, New Hampshire.  He noted he was not sent to a military doctor or an eye doctor.  He stated that his records had been altered to protect "them" from reprimand.  He noted that shortly after the injury his vision changed and he needed glasses.  He then reported emotional downturns due to continued problems with his eyes including multiple surgeries for detached retina.

In August 2009, a VA staff optometrist submitted a statement regarding whether retinal detachment could have been caused by trauma the appellant sustained in service.  The optometrist noted the appellant should need to have a VA examination, but that she could attest to the fact that ocular trauma can result in retinal detachment.

In October 2009, a letter from Dr. J.L.M. to Dr. J.D., noted that Dr. J.L.M. had been asked to provide a second opinion to determine the cause of his retinal detachment in the left eye.  He noted the appellant's history (as provided by the appellant) that he was accidentally shot around his left eye with a blank from a rifle at close range.  "This area was showered with pellets and a significant blast injury.  While retinal detachments can be caused from multiple etiologist, certainly longstanding trauma is one of the risk factors for the development of retinal detachment."

RWS, a fellow National Guard member, submitted a November 2009 statement that he heard a gunshot, followed by commotion. And when he arrived at the scene of the injury, the appellant was lying on the floor of the truck, his face full of red spots from being shot by CR.  He noted that the appellant was then driven to the emergency room at Memorial Hospital, and that he did not return for drill, and RWS did not see him until a month later.   He noted that when he saw him a month later his face was full of black dots from being shot.

A treatise titled "Retina: Fourth Edition Volume Three: Surgical Retina" noted that the elapsed time from trauma to retinal detachment could range from immediate to 40 years later, with 80 percent occurring within two years of injury.

Dr. R.P. submitted a statement in December 2009, noted that the appellant reported "a significant injury in the military where he was accidentally shot around his left eye with a blank from a M1 rifle at a range of about six inches.  He stated his head was thrown back from the blast of the rifle."  The physician then noted that "given this trauma, it is not surprising that he suffered a retinal detachment...it is my opinion that the ocular history above is more likely than not attributable to his injury while in the military."

J.E.L., a fellow National Guardsman submitted a statement in January 2010 that he participated in the "riot control" drill with the appellant and recalled the appellant being accidentally shot in the face.  He noted he did not witness the incident but that it was understood that the appellant had been shot by another participant.  He stated he saw the appellant shortly after the incident and his face and forehead were covered with small red wounds.  He also noted that it was not uncommon for the First Sergeant to take liberties when reporting incidents in the company. 

In May 2010, another Guardsman, R.H. wrote that the appellant was not issued a rifle for the riot control exercise.  He noted that the appellant was shot in the face by CR from a very close range, which sent the appellant onto the floor of the truck and put him in a great deal of pain.  He was transported to Memorial Hospital.  He noted when he saw the appellant a month later his face was red and filled with many black dots. 

In December 2010, the appellant, his wife, RH and CR appeared and testified at a hearing before the undersigned Veteran's Law Judge.  The appellant noted his retina detached initially six years prior.  He also reported he was a fire direction controller during his six years with the National Guard, and that he served in the artillery.  He noted he never wore hearing protection during that time.  He first sought treatment for hearing loss just a few years prior to his testimony, and noted that he noticed the ringing in his ears approximately two years after the incident where he was shot in the face.  He estimated when he was shot in the face that the gun was as little as a foot away from him.  He reported he was receiving Social Security disability for being blind in his left eye.  He additionally stated that his hearing loss problems did not begin immediately after the gunfire, but took years to develop.  He also noted he had difficulty remembering when he first noticed his tinnitus, but that it was at least a couple years after the injury to his face.  

Analysis

The record shows that the Veteran served from August 1966 to December 1966 on ACDUTRA, and he possibly has other unverified periods of ACDUTRA while in the ARNG.  He also attended his monthly drills, inactive duty for training (INACDUTRA).  It was during one of these monthly drills that the appellant suffered powder burns to the left side of his face due to the flash of a blank being fired from a M1 rifle.

Initially, the Board must address the discrepancies between the official documents from 1967 and the subsequent statements by the appellant, his wife, and the fellow Guardsmen who have submitted statements and appeared at the appellant's Board hearing.  

In adjudicating a claim, the Board must assess the competence and credibility of the lay statements in the claims file.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of tinnitus, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the appellant's statements and testimony, and the statements of the other National Guardsmen (R.H., C.H.R., J.E.L., and R.W.S.) are not credible.  The record contains documentation from September 23, 1967, the day of the incident, regarding the nature of the appellant's injury.  This includes a sick slip which noted that he was treated with two aspirins and a tetanus shot and was released back to duty.  The sick slip is signed by the unit commander and Dr. JEC.  The training schedule noted that the "riot control" drill was to go from 1300 to 1450, and that the day would end at 1700.  The incident report from the day the injury occurred noted the appellant lost no days from his injury, and that he suffered powder burns to the left side of his face.  The report was signed by two Captains, and noted that the appellant and two others were present at the time of the injury, and that examination of the weapons showed that only the appellant's had been fired, which lead the Captain to conclude that the appellant fired his weapon and either a ricochet from the back of a truck or a blow back from a defective cartridge was the cause of his injury.  CHR signed a statement in September 1967 that he attempted to "capture" the appellant during the riot exercise, and that when he approached the truck the appellant was hiding in the appellant fired, causing CHR to jump back to avoid the fire.  He noted that when fired the blank hit a metal object and bounced back and hit the appellant in the face.  The Adjunct General signed a statement that the appellant fired a blank cartridge, and the charge struck the inside tailgate of the truck and a portion of the powder and paper came back into the left side of the appellant's face.  He was checked by a physician who noted there was no damage to the eye and he was released to duty the same day.  DA Form 2173 noted that the appellant was taken to Memorial Hospital and treated at 1230 on the day of the injury.  Additionally, the appellant signed a statement that he was in the back of a five ton truck when he fired on an approaching soldier and the flash of the rifle bounced off the back of the truck and struck him in the face.  HR signed a statement that he heard a shot, and when he reached the appellant he had been hit while in a truck.  

The recounting of the injury in contemporaneous statements by the same Guardsmen and the appellant himself varies from their later provided statements.  Major variances from their later statements include: 
      1.CR shot the appellant in the face, 
2. From as little as six inches away, 
3. Causing the appellant to be "blown back from the blast," 
4. And leaving "pellets," "fragments," or "spots" (that needed to be picked out of his face according to his wife's statement).  

The Board specifically finds that these four variances are not credible.

Essentially, based on official documents, the Board believes that the appellant discharged his M1 rifle, filled with a blank cartridge, while sitting in a partially enclosed truck bed.  He was then struck with a portion of the powder and shredded paper as the cartridge disintegrated after it ricocheted off of the back of the truck tailgate.  The Board also finds the contemporaneous medical evidence-that the appellant did not have an injury to his eye, and was discharged back to duty the same day as the injury-as more probative than recent statements from various physicians, as the recent medical opinions relied on a history provided by the appellant, which the Board has deemed not credible.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 458 (1993)

Additionally, the Board points out that the appellant admitted that he did not seek civilian treatment for his eyes or face or ears after the injury.  The record shows that there was still at least another day of training subsequent to the day the appellant was injured, and no indication that he did not participate in the second day considering he was noted to have been returned to duty.  The crux of disbelief of the later statements of the appellant and his fellow Guardsmen is twofold: 1. They signed contemporaneous statements that are in opposition to their current relation of the events on the day in question, and 2. Any indication that the blank ammunition left residue, fragments, pellets, etc. in the appellant's face is not plausible as blank ammunition consisted of a blasting powder and paper.

In conclusion, the Board finds that the official documents prepared contemporaneous with the September 23, 1967 incident as having probative value.  These statements were made as a factual assessment of the event without the benefit of monetary enrichment, whereas present statements were made in the hopes of financial gain.  As the appellant and other lay statements have been determined to not be credible, the remaining analysis will focus on the other evidence contained in the claims file. 

Hearing Loss and Tinnitus

The Board notes that the appellant was not diagnosed with hearing loss or tinnitus until decades after his ACDUTRA and INACDUTRA service.  The Board also notes that the appellant's theory of entitlement is that his hearing was injured and he developed tinnitus as a result of the September 1967 incident of the blank being fired to close to his face.

The Board notes the appellant's hearing loss and tinnitus were not diagnosed while he was in the Army National Guard, and neither a hearing loss or tinnitus were noted during ACDUTRA or INACDUTRA; therefore service connection for these disorders is not warranted.  Further, available Army National Guard records do not reflect any period of ACDUTRA for which service connection on this basis might be warranted.

In fact, the earliest document reflecting complaints of hearing loss is in 2008.  During his testimony, the appellant noted that his hearing loss dated back only "a few years ago."  This lengthy period without post-service treatment weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To warrant service connection in this case, the evidence must show that the appellant developed hearing loss or tinnitus during a period of ACDUTRA.  There is simply no evidence to show that the appellant developed hearing loss or tinnitus during a period of ACDUTRA, and absent this finding, service connection is not warranted.  The appellant did not have a suffer an ear injury or hearing loss during ACDUTRA or INACDUTRA, and there is no evidence to show that his hearing loss or tinnitus can be specifically shown to have begun during one of these periods.  Additionally, he testified that his tinnitus did not begin until two years after his INADCTURA accident.  In light of the foregoing, the preponderance of the evidence is against the claim of service connection for hearing loss and tinnitus; there is no doubt to be resolved; and service connection for hearing loss and tinnitus are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

Left Eye and Psychiatric disorder

First, the Board would like to address McLendon, after the factual basis has been presented.  As the Board has found the statements of the appellant, and his fellow Guardsmen to not be credible, there is no evidence of an in-service injury to the left eye.  The injury noted in contemporaneous service and medical treatment records note that he had burns to the skin on his face but that his eyes were uninjured.  Without an injury to his eye in INACDUTRA, he is missing the second prong of McLendon.  Additionally, although it appears that the third prong (an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability) has been met based on medical opinions in the file, it is necessary to point out that those opinions are based upon the statements of the appellant that have been found to not be credible, and therefore have no probative value.

In sum, there is no credible evidence that the appellant's eye was injured during INACDUTRA in September 1967, there is no evidence of any other injury or diagnosis of a disease during a period of ACDUTRA, and there is no probative medical evidence connecting the appellant's burns to the left side of his face with his retinal detachment nearly 40 years later.

As service connection for residuals of a left eye injury is not warranted, the appellant's claim for service connection for a psychiatric disorder secondary to his left eye disorders is also not warranted.  There is an indication that he had adjustment disorder due to dealing with his medical problems with his left eye; however, without the left eye disorder being service connected there can be no secondary service connection.  See 38 C.F.R. § 3.310(a) (2010).  Also, there is no evidence that direct service connection for a psychiatric disorder is warranted as he was not diagnosed with a psychiatric disorder during a period of ACDUTRA, and a psychiatric disorder cannot be due to a period of INACDUTRA (as it is not an injury but a disease).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for residuals of trauma to the left eye is denied.

Entitlement to an acquired psychiatric condition, to include as secondary to residuals of trauma to the left eye is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


